PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $225.48, based upon the following facts: On or about November 1, 1980, claimant was operating her 1977 Chevrolet Vega station wagon in an easterly direction on State Route 61, also known as MacCorkle Avenue, in Charleston, West Virginia. Suddenly, a light pole fell across the highway, striking the left front fender of claimant’s car. Negligent maintenance of Route 61 by the respondent caused the light pole to fall and was the proximate cause of the damages suffered by the claimant.
In view of the foregoing facts, the Court makes an award to the claimant in the amount stipulated.
Award of $225.48.